Citation Nr: 1107765	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  07-22 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for an eye disability, to 
include as due to herbicide exposure, and/or service-connected 
disability.

2.  Entitlement to service connection for tinnitus.
 
3.  Entitlement to service connection for a skin disability, to 
include as due to herbicide exposure.

4.  Entitlement to service connection for bilateral lower 
extremity disability, claimed as numbness of the feet and legs, 
to include as secondary to service-connected disability.

5.  Entitlement to service connection for an acquired psychiatric 
disability other than posttraumatic stress disorder (PTSD), 
claimed as depression.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to 
November 1967.

These matters come before the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Indianapolis, 
Indiana.  

In the February 2011 appellate brief presentation, the Veteran's 
accredited representative avers that the Veteran's claims were 
adjudicated only on a presumptive herbicide exposure basis.  The 
Board finds, based on a review of the record, to include the 
rating decision and the statement of the case, that the RO did 
adjudicate the claims on the pertinent presumptive and 
nonpresumptive direct incurrence, and secondary service 
connection, bases as required by law.

The issue of entitlement to service connection for an acquired 
psychiatric disability other than posttraumatic stress disorder 
(PTSD), claimed as depression, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no clinical evidence of record of an eye disability 
for VA purposes.

2.  There has been no demonstration by competent medical, nor 
competent and credible lay, evidence of record, that the Veteran 
has an eye disability casually related to active service, to 
include herbicide exposure, or proximately due to, or chronically 
aggravated by, a service-connected disability.

3.  The Veteran avers that the onset of his tinnitus was 
approximately 30 years after separation from service.

4.  There has been no demonstration by competent medical,  nor 
competent and credible lay, evidence of record, that the Veteran 
has tinnitus casually related to active service.

5.  The earliest clinical evidence of a skin disability is more 
than 30 years after separation from service.

6.  There has been no demonstration by competent medical,  nor 
competent and credible lay, evidence of record, that the Veteran 
has a skin disability casually related to active service, to 
include exposure to Agent Orange.

7.  There has been no demonstration by competent medical,  nor 
competent and credible lay, evidence of record, that the Veteran 
has bilateral lower extremity disability, to include neuropathy, 
casually related to active service, or proximately due to, or 
chronically aggravated by, a service-connected disability.


CONCLUSIONS OF LAW

1.  An eye disability was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred or 
aggravated, and is not proximately due to, the result of, or 
aggravated by, service-connected disability. 38 U.S.C.A. 
§§ 101(24), 1110, 1154 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2010).

2.  Tinnitus was not incurred in, or aggravated by, active 
service, nor may it be presumed (as an organic disease of the 
nervous system), to have been so incurred or aggravated. 38  
U.S.C.A. §§ 1101, 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2010).
 
3.  A skin disability was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated. 38 U.S.C.A. §§ 101(24), 1110, 1154 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310(a) 
(2010).

4.  Bilateral lower extremity disability was not incurred in or 
aggravated by active service, may not be presumed to have been so 
incurred or aggravated, and is not proximately due to, the result 
of, or aggravated by, service-connected disability. 38 U.S.C.A. 
§§ 101(24), 1110, 1154 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
it will assist in substantiating or that is necessary to 
substantiate the elements of the claim as reasonably contemplated 
by the application.  This includes notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In VA correspondence to the Veteran in March 2005, VA informed 
him of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  The 
notice did not inform the Veteran as to the law pertaining to 
service connection as secondary to service-connected disability.  
The Board finds that there is no prejudice to the Veteran due to 
this notice defect as the May 2007 Statement of the Case shows 
actual knowledge.  Under the section "Reasons and Bases", the 
RO provided the Veteran with the requirements for service 
connection on a secondary basis.  The March 2005 VA notice did 
not inform the Veteran as to the law pertaining to the assignment 
of a disability rating and effective date as the Court required 
in Dingess/Hartman.  The Board finds that this deficiency is not 
prejudicial to the Veteran.  Due to the Board's finding that the 
preponderance of the evidence is against a finding of service-
connection for the disabilities at issue, no effective date or 
disability rating will be assigned, therefore, the Veteran cannot 
have been prejudiced by a lack of such notice.  The Board also 
notes that the Veteran has been represented throughout his 
appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  
See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. April 
21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'L 
Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  In order for the court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).  

Duty to assist

With regard to the duty to assist, the claim's file contains the 
Veteran's service treatment records (STRs), private and VA 
examination and treatment records, and the statements of the 
Veteran and the Veteran's spouse in support of his claims.  The 
Board has carefully reviewed the statements and concludes that 
there has been no identification of further available evidence 
not already of record for which VA has a duty to obtain.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found nothing 
to suggest that there is any outstanding evidence with respect to 
the Veteran's claims for which VA has a further duty to obtain.  
In this regard, the Board notes that the Veteran has stated that 
he has eye trouble.  He also stated that he sees an eye doctor 
for yearly check-ups, and has never been told that he has 
radiculopathy.  The Veteran has not provided VA with any of his 
eye records, despite VA notice in March 2005 to do so.  The duty 
to assist is not a one-way street.  If a Veteran wishes help, he 
cannot passively wait for it in those circumstances where he may 
or should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  As the Veteran has failed to provide VA with eye 
examination or treatment records, or authorization for VA to 
obtain any such records, the Board finds that it does not have a 
further duty to assist the Veteran.
 
A VA examination and opinion with respect to the issue of 
tinnitus was obtained in May 2005.  38 C.F.R. § 3.159(c)(4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examination/opinion obtained 
in this case is adequate.  It considers the pertinent evidence of 
record, to include statements of the Veteran regarding in-service 
trauma, and audiological records.  Rationale was provided for the 
opinion proffered.  The Board acknowledges that the examiner did 
not discuss the Veteran's psychiatric disabilities, and their 
medications, as a possible etiology for the Veteran's tinnitus.  
In this regard, the Veteran submitted June 2009 private medical 
correspondence that indicates that his tinnitus is most likely 
related to his PTSD and medications.  The Board finds, however, 
that a supplemental opinion is not warranted, as the Veteran 
reported the onset of his tinnitus as several years prior to his 
medications.  Thus, the private opinion lacks probative value and 
need not be discussed in a supplemental clinical opinion.  

The Board has considered whether the Veteran should be scheduled 
for a VA examination with a medical opinion regarding a possible 
relationship between the eye, skin, and lower extremity 
disabilities at issue and his military service, or the eye or 
bilateral lower extremity disability and service-connected 
disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Board finds, however, that such 
examinations are not necessary to decide these claims.  The 
Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the 
Veteran with a medical examination or to obtain a medical opinion 
occurs when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent evidence on 
file for the Secretary to make a decision on the claim.  As is 
discussed in greater detail below, the Board notes the following: 
the STRs are negative for any complaints of a skin disability, a 
lower extremity disability, or an eye disability; there is no 
clinical evidence of a current eye disability; the clinical 
records provide an etiology, unrelated to the Veteran's service 
or service-connected disability, for the disability of his lower 
extremities; there is no credible evidence of continuity of 
symptomatology of the claimed disabilities since service; and 
most importantly, there is no clinical indication that any such 
disabilities are causally related to active service or a service-
connected disability.  Based on the foregoing, the record does 
not establish that an examination is warranted pursuant to 
McLendon.

The Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further development 
is required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claims.  

Legal criteria

Service connection- in general

Service connection may be granted for a disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995), Pond v. 
West, 12 Vet. App. 341 (1999). 

In each case where service connection for any disability is being 
sought, due consideration shall be given to the places, types, 
and circumstances of such Veteran's service as shown by such 
Veteran's service record, the official history of each 
organization in which such Veteran served, such Veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court 
held that, in some cases, lay evidence will be competent and 
credible evidence of etiology. Whether lay evidence is competent 
in a particular case is a question of fact to be decided by the 
Board in the first instance. The Court set forth a two-step 
analysis to evaluate the competency of lay evidence. First, Board 
must first determine whether the disability is the type of injury 
for which lay evidence is competent evidence. If so, the Board 
must weigh that evidence against the other evidence of record-
including, if the Board so chooses, the fact that the Veteran has 
not provided any in-service record documenting his claimed injury 
-to determine whether to grant service connection. 	The Board 
observes that this Federal Circuit decision is nonprecedential.  
However, see Bethea v. Derwinski, 2 Vet. App 252, 254 (1992) [a 
non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].  The Board believes 
that if Bethea applies to the utility of Court decisions, it 
surely applies to the utility of decisions of a superior 
tribunal, the Federal Circuit.

Presumptive service connection- herbicide exposure

VA regulations provide that certain diseases associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even if there is no evidence of the disease 
in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) 
are met. 38 C.F.R. § 3.309(e) (2010).  A Veteran who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a).  The last date on 
which such a Veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she served 
in the Republic of Vietnam during the period beginning on January 
9, 1962 and ending on May 7, 1975.  The term "herbicide agent" 
means a chemical in an herbicide, including Agent Orange, used in 
support of the United States and allied military operations in 
the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied:  Chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's disease; B-
cell leukemias (including, but not limited to, hairy-cell 
leukemia and chronic lymphocytic leukemia); multiple myeloma; 
non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma; and ischemic 
heart disease, (including, but not limited to, acute, subacute, 
and old myocardial infarction; atherosclerotic cardiovascular 
disease including coronary artery disease (including coronary 
spasm) and coronary bypass surgery; and stable, unstable and 
Prinzmetal's angina), shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied.  75 Fed. Reg. 53202 (August 31, 
2010), 38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to a 
degree of 10 percent or more within a year after the last date on 
which the Veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the Federal 
Circuit has determined that an appellant is not precluded from 
establishing service connection with proof of direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Secondary service connection

Disability which is proximately due to, or aggravated by, a 
service-connected disease or injury shall be service connected. 
38 C.F.R. § 3.310(a).



Analysis

The Board has reviewed all of the evidence in the claims file.  
Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
the extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board 
will summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claims.

Eye disability

The Veteran avers that he has "eye trouble" due to active 
service, to include exposure to herbicide, and/or as secondary to 
his diabetes mellitus.  The first element of a claim for service 
connection is a current disability.  The Board finds that there 
is no competent credible evidence of record that the Veteran has 
a current eye disability.  

The Board notes that a symptom, without a diagnosed or 
identifiable underlying malady or condition does not in and of 
itself constitute a disability for which service connection may 
be granted.  A service connection claim requires, at a minimum, 
medical evidence of a current disability.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

In a statement dated in April 2005, the Veteran's wife wrote that 
the Veteran does not see well and his eyes are getting worse.  In 
his VA form 9, dated in July 2007, the Veteran wrote that he 
believed his "eye trouble" was caused by exposure to Agent 
Orange.  In a statement dated in June 2009, the Veteran stated 
that he believed that his "eye trouble" is secondary to his 
diabetes.  A June 2008 VA medical record reflects that the 
Veteran reported that a side effect of his anti-psychotic, anti-
depressant, anti-anxiety medication is blurred vision; however, 
he also reported that he had diabetic neuropathy pain in his 
feet, which is not supported by the clinical evidence of record; 
thus, the Veteran's report of medical complications is deemed 
less than credible.  In addition, although the Veteran is 
competent to report blurred vision, the Board finds that he has 
not been shown by the evidence of record to be competent to 
report an etiology of his symptoms.

The Veteran was diagnosed with diabetes mellitus in 2004.  A May 
2005 VA examining report for diabetes mellitus, reflects that the 
Veteran reported that he goes to his eye doctor once a year for a 
checkup and reported that he has never heard the word 
"retinopathy"; thus, indicating that he has not received a 
diagnosis of diabetic retinopathy.  The medical record further 
reflects that the Veteran's pupils were round, reactive to light, 
extraocular movements were intact.  The examiner noted that there 
were no complications from diabetes.  Thus, there is no evidence 
of record of a current eye disability related to diabetes 
mellitus.  

The Board notes that the Veteran's wife has stated that the 
Veteran does not see well and the Veteran has averred "blurred 
vision"; however, the Veteran has not provided any clinical 
evidence of vision acuity problems.  He has not indicated when 
his vision acuity problems began or how often it occurs.  The 
Board notes that the Veteran stated that he goes to the eye 
doctor once a year for an eye check up; however, he failed to 
provide any such records to VA despite VCAA notice.  

The Board further notes that even if the Veteran did have a 
current eye disability, there is no competent clinical evidence 
of record that any such disability is causally related to active 
service, or to a service-connected disability.  First, the 
Veteran's November 1967 report of medical history for separation 
purposes reflects that he denied ever having had eye trouble, and 
his report of medical examination for separation reflects that 
his eyes were normal.  Second, there is no evidence of continuity 
of symptomatology as the Veteran has not averred eye disability 
symptoms since service.  Third, presumptive service connection 
based on exposure to herbicides is not warranted for eye 
disabilities.  38 C.F.R. § 3.309(e).  Fourth, there is no 
indication, other than the Veteran's lay statement, that the 
Veteran has eye disability symptoms causally related to his 
service-connected diabetes mellitus.  The Veteran has not been 
shown to possess the requisite training or credentials needed to 
render a competent opinion as to medical diagnosis or causation.  
In sum, the Veteran has indicated that he has blurred vision due 
to exposure to Agent Orange, due to his diabetes mellitus, and/or 
due to his medications; however, he has failed to provide any 
clinical evidence of an eye disability and any clinical evidence 
that he has an eye disability causally related to active service, 
or due to or chronically aggravated by a service-connected 
disability. 

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against a grant of service connection for an eye 
disability.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

Tinnitus

The Veteran avers that he has tinnitus as due to active service.  
The Board notes that the Veteran is competent to attest to 
factual matters of which he has first-hand knowledge (e.g., 
experiencing ringing in his ears).  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  To this extent, the Board finds 
that the Veteran is competent to report that he has current 
tinnitus.

The Board finds that the second element of a claim for service 
connection has also been met.  The Veteran's STRS are negative 
for any complaints of, or treatment for, tinnitus.  However, the 
Veteran contends that he was exposed to noise in Vietnam.  The 
Veteran's DD 214 and military personnel records reflect that he 
was a cook in Vietnam; therefore, the Veteran's exposure to 
acoustic trauma in service is conceded as consistent with the 
circumstances of his service in Vietnam.  38 U.S.C.A. § 1154(a) 
(West 2002).  

The third requirement for service connection is competent 
credible evidence of a nexus between the current disability and 
the in-service disease or injury.  The Board finds, for the 
reasons noted below, that the third requirement for service 
connection has not been met.  

The claims file contains opinions from two clinicians, a VA 
examiner and a private examiner, Dr. R.G.  The probative value of 
medical opinions is based on the medical expert's personal 
examination of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion that the 
physician reaches.  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions are 
within the province of the adjudicator. Guarneri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  There is no requirement that additional 
evidentiary weight be given to the opinion of a medical provider 
who treats a veteran; Courts have repeatedly declined to adopt 
the "treating physician rule." See White v. Principe, 243 F.3d 
1378, 1381 (Fed. Cir. 2001).  

A May 2005 VA examination record reflects that the Veteran 
reported the onset of bilateral tinnitus was approximately seven 
years earlier, or in approximately 1998.  The examiner opined, 
based on the date of onset, that the Veteran's tinnitus was less 
likely than not causally related to active service.  The Board 
also notes that the Veteran reported a history of occupational 
and recreation noise exposure for more than 30 years.  There is 
no clinical evidence of record that the Veteran's tinnitus is 
causally related to acoustic trauma in service.  

With regard to continuity of symptomatology, the Board finds that 
any statement by the Veteran that he has had tinnitus since 
service is less than credible when considered with the record as 
a whole.  The Veteran's November 1967 report of medical history 
for separation purposes reflects that he denied any ear trouble.  
The November 1967 report of medical examination for separation 
purposes reflects normal ears upon clinical examination.  In 
addition, the Veteran reported at the May 2005 VA examination 
that the onset of his tinnitus was in approximately 1998, or 
approximately 30 years after separation from service.  The lapse 
of time between service separation and the earliest documentation 
of current disability is a factor for consideration in deciding a 
service connection claim. See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  Thus, the Veteran's claim for service 
connection on a direct incurrence basis is denied. 

Private medical correspondence, dated in June 2009, reflects the 
opinion of the Veteran's physician, R.G., that the Veteran's 
tinnitus is most likely related to his PTSD, depression/ general 
anxiety disorder and insomnia.  The physician did not provide a 
rationale for his opinion; however, he noted that the Veteran was 
taking medications for depression/GAD and insomnia.  The Board 
notes that the Veteran is not service-connected for 
depression/GAD and insomnia.  A June 2008 VA examination report 
reflects that the Veteran is prescribed Seroquel, Ativan, and 
Lunesta by Dr. R.G.  Tinnitus is not listed as a side effect of 
these medications in the clinical records.  Regardless, the 
earliest clinical evidence of medication for the above conditions 
is in 2005.  The May 2005 VA examination report reflects that the 
Veteran reported that his tinnitus began approximately seven 
years earlier, or in 1998.  Thus, the Veteran, who is competent 
to report tinnitus, has stated that his tinnitus began several 
years prior to medications.  Logically, the Veteran's tinnitus 
cannot therefore be a result of his medications.  The Board finds 
that the opinion of Dr. R.G. lacks probative value as it does not 
provide a rationale, and appears to be based on an illogical 
assumption that tinnitus, which pre-existed medication, could be 
caused by medication.  

The evidence of record is against a finding that the Veteran's 
tinnitus is causally related to active service, or to any 
service-connected disability.  The only clinical etiology opinion 
with regard to the Veteran's tinnitus and acoustic trauma is 
against any such finding.  The only clinical etiology opinion 
with regard to the Veteran's tinnitus on a secondary basis, does 
not provide a rationale, does not indicate which medications, if 
any, are related to a service-connected disability, and is not 
chronically logical.  The Veteran, while competent to report 
tinnitus, has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to medical 
diagnosis or causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative value.  
Espiritu supra.

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against a grant of service connection for 
tinnitus.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

Skin disability

An August 2002 private outpatient clinic note reflects that the 
Veteran's grandmother had skin cancer and that the Veteran had 
some chronic photo changes of skin on the scalp, ears, neck, 
chest, and face.  He was diagnosed with actinic keratosis and 
benign asymptomatic angiomas on the chest and back.  An August 
2003 private outpatient clinic note reflects that the Veteran had 
actinic keratosis, and asymptomatic benign scattered angiomas on 
the chest and back.  He also had irritated tags on the neck.  An 
August 2004 private outpatient clinic note reflects that the 
Veteran was very fair skinned and needed year round photo 
protection.  He was noted to have rough scaling macules on the 
scalp, ear, and cheek.  The impression was actinic keratosis.  He 
also had scattered angiomas on the abdomen and chest which were 
asymptomatic.  It was stressed to the Veteran that he needed to 
use a hat and sun block.  

The Board notes that actinic keratosis, macules, skin tags, and 
angiomas, are not diseases for which presumptive service 
connection is warranted based on exposure to herbicides.  Thus, 
service connection on this theory is not warranted.

The Veteran's STRs are negative for any complaints of, or 
treatment for, a skin disability.  The Veteran's November 1967 
report of medical history for separation purposes reflects that 
the Veteran denied having ever had any skin diseases.  The Board 
finds that any statement by the Veteran that he has had a skin 
disability since service is less than credible when considered 
with the record as a whole.  Not only did the Veteran deny a skin 
disease upon separation, but the earliest clinical evidence of a 
skin disability is in August 2002, or more than 30 years after 
separation from service.  The lapse of time between service 
separation and the earliest documentation of current disability 
is a factor for consideration in deciding a service connection 
claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
There is no clinical evidence, nor competent credible lay 
evidence, that the Veteran has had a skin disease since service.  
Thus, the Veteran's claim for service connection on a direct 
incurrence basis is denied. 

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against a grant of service connection for a skin 
disability.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).



Numbness of the feet and legs

The Veteran avers that he has numbness of the feet and legs due 
to exposure to Agent Orange and/or diabetes mellitus.  An August 
1998 private medical record reflects that the Veteran had a 
diagnosis of L5-S1 radiculopathy.  Therefore, the Board finds 
that the first element for service connection, a current 
disability, has been met.  

The Board will first discuss the Veteran's disability and 
exposure to herbicides.  The Board notes that the radiculopathy 
is not one of the diseases listed above for which presumptive 
service connection is warranted.  The Secretary has also 
specifically determined that presumptive service connection for 
chronic peripheral nervous system disorders based upon exposure 
to herbicides in Vietnam is not warranted.  75 Fed. Reg. 32540 
(June 8, 2010).  Furthermore, there is no clinical indication in 
the clams file that the Veteran's radiculopathy is causally 
related to herbicide exposure.  Thus, service connection on this 
theory is not warranted.

Second, the Board will discuss the Veteran's disability as 
secondary to diabetes mellitus.  A January 2005 private medical 
record reflects that the Veteran had a history of borderline 
diabetes with bilateral calf numbness for the last five years.  A 
nerve conduction study of the lower extremities showed findings 
consistent with left S1 radiculopathy.  The record reflects that 
there was no electrodiagnostic evidence for a more generalized 
neuropathy.  A June 2006 private medical record reflects that a 
nerve conduction study was performed for evaluation of diabetic 
peripheral neuropathy (DPN).  The study reflects that the Veteran 
did not meet the minimal nerve conduction criteria for a diabetic 
peripheral neuropathy.  The study was consistent with a bilateral 
L5 radiculopathy.  Thus, service connection on this secondary 
basis is not warranted.  

Third, the Board notes that the Veteran's STRs are entirely 
negative for any complaints of, or treatment for, numbness in the 
legs and feet.  The Board notes that the Veteran is competent to 
attest to feelings of numbness in his lower extremities.  The 
Veteran denied any foot trouble or neuritis on his November 1967 
report of medical history for separation.  A 2005 private medical 
report indicates calf numbness for the previous five years, or 
since approximately 2000.  Thus, the earliest clinical evidence 
of any such complaints is in 1998, or more than 30 years after 
separation from service.  The lapse of time between service 
separation and the earliest documentation of current disability 
is a factor for consideration in deciding a service connection 
claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Moreover, the Veteran has not averred continuity of 
symptomatology since service, and as noted above, he specifically 
denied such symptoms in November 1967.  In addition, there is no 
clinical evidence of record which indicates that his 
radiculopathy is in any way causally related to active service.  
The Board further finds that peripheral neuropathy, 
radiculopathy, and/or numbness of extremities are not 
disabilities for which a lay person can determine etiology.  
Therefore, the Veteran's lay opinion does not constitute 
competent medical evidence and lacks probative value.  Espiritu 
supra.

The evidence of record is against a finding that the Veteran's 
bilateral lower extremity disability, claimed as numbness of the 
feet and legs is causally related to active service, or to any 
service-connected disability.  The Board finds that the 
preponderance of the evidence is against a grant of service 
connection for a bilateral lower extremity disability.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for eye disability, to include 
as due to herbicide exposure, and/or service-connected 
disability, is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a skin disability, to 
include as due to herbicide exposure, is denied.

Entitlement to service connection for bilateral lower extremity 
disability, claimed as numbness of the feet and legs, to include 
as secondary to service-connected disability, is denied.


REMAND

The Veteran is service-connected for PTSD effective from June 
2007.  The Veteran avers that he has depression, separate from 
his PTSD, and should be service-connected for it.  A private 
medical record, dated in February 2005, reflects that the Veteran 
complained of feeling depressed.  A subsequent February 2005 
private medical record reflects depression and that the Veteran 
was on Zoloft and was going to be getting Seroquel.  The Board 
finds that a VA examination to determine the extent and etiology 
of any acquired psychiatric disability, other than PTSD, would be 
useful to the Board in adjudicating the Veteran's claim.  The 
examiner should opine whether the Veteran has depression, and if 
so, whether the depression is a symptom of his PTSD, or unrelated 
to his PTSD.  If the Veteran has a psychiatric disability 
unrelated to PTSD, the examiner should opine as to whether any 
such disability is causally related to active service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request him 
to identify the complete facility name, 
address, and approximate dates of 
treatment for all mental health care 
providers, on a provided VA Form 21- 
4142, Authorization and Consent to 
Release Information.  

After securing any necessary 
authorization or medical releases, the 
AOJ should request and associate with the 
claims file, the Veteran's treatment 
reports from all sources identified whose 
records have not previously been secured.  

2.  Thereafter, the Veteran should be 
afforded a VA psychiatric examination to 
obtain a clinical opinion as to whether it 
is at least as likely as not that he has a 
current psychiatric disability, other than 
PTSD, as a result of service.  The examiner 
should opine whether the Veteran has 
depression, and if so, whether the 
depression is a symptom of his PTSD, or 
unrelated to his PTSD.  If the Veteran has 
depression, or any other psychiatric 
disability, unrelated to PTSD, the examiner 
should opine as to whether it is at least 
as likely as not that any such disability 
is causally related to active service.  The 
claims folder, must be made available to 
the examiner for review in conjunction with 
the examination, and the examination report 
should reflect that such review occurred.

3.  Thereafter, adjudicate the issue of 
entitlement to service connection for an 
acquired psychiatric disability, other 
than PTSD.  If the benefit sought is not 
granted, issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


